 


110 HRES 420 IH: Condemning the recent murders of three Christian workers in Turkey and expressing support for the efforts of the Government of Turkey to investigate and prosecute those individuals responsible for the murders under charges of terrorism.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 420 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mr. Inglis of South Carolina (for himself, Mr. Payne, Mr. Pence, Mr. McGovern, Mr. Fortuño, Mr. Aderholt, Mr. Sali, Mr. Franks of Arizona, Mr. Akin, Mr. Smith of New Jersey, Mrs. McMorris Rodgers, Mr. Feeney, Mr. McHenry, and Mr. Shimkus) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Condemning the recent murders of three Christian workers in Turkey and expressing support for the efforts of the Government of Turkey to investigate and prosecute those individuals responsible for the murders under charges of terrorism. 
 
 
Whereas three employees of Zirve, a Christian publishing house, were brutally murdered on April 18, 2007, in Turkey; 
Whereas media reports state that the three victims had their hands and feet bound together and their throats cut and that in recent months, staff of the Zirve publishing house had allegedly received death threats from groups accusing them of missionary activities;  
Whereas Turkish police were reported to have already arrested eleven men and were reported to intend to arrest a twelfth suspect who was hospitalized after jumping out of a window to try to escape arrest; 
Whereas the Government of Turkey has moved quickly to prosecute those individuals responsible for the murders; 
Whereas the Government of Turkey condemned the attack as savagery and moved to investigate possible links with terror groups; 
Whereas a Turkish court adjudicating the brutal murders of the three victims brought terrorism and murder charges against four suspects and charged one suspect with aiding a terrorist group; and 
Whereas it is in the interest of the Government of Turkey to promote religious liberty and freedom of peaceful religious expression in Turkey: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the murders of the three Christian workers on April 18, 2007, in Turkey; 
(2)expresses appreciation to the Government of Turkey for its statements condemning the murders;  
(3)supports the efforts of the Government of Turkey to swiftly investigate and prosecute those individuals responsible for the murders in order to underline the defense of all residents and citizens of Turkey from attacks by Islamic extremists; 
(4)urges the Government of Turkey to take further steps to help ensure that religious minority groups in Turkey are protected from such acts of crime, terror, and violence by Islamic extremists; and 
(5)urges the Government of Turkey to promote freedom of speech and peaceful religious expression in Turkey.  
 
